Name: 95/44/EC, Euratom, ECSC: Council Decision of 20 February 1995 appointing members of the Court of Auditors
 Type: Decision
 Subject Matter: Europe;  European construction;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1995-03-07

 Avis juridique important|31995D004495/44/EC, Euratom, ECSC: Council Decision of 20 February 1995 appointing members of the Court of Auditors Official Journal L 050 , 07/03/1995 P. 0035 - 0035COUNCIL DECISION of 20 February 1995 appointing members of the Court of Auditors (95/44/EC, Euratom, ECSC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b (3) thereof, Having regard to the Treaty establishing the European Community, and in particular Article 188b (3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b (3) thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 22 thereof, Having regard to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is based, and in particular Article 158 thereof, as they result from the Decision of the Council of the European Union of 1 January 1995 adjusting the instruments concerning the accession of new Member States, and in particular Article 32 thereof, Having regard to the opinions of the European Parliament (1), Whereas the Court of Auditors should be enlarged by the appointment of three additional members, HAS DECIDED AS FOLLOWS: Sole Article 1. Dr Hubert Weber is hereby appointed member of the Court of Auditors for the period from 1 March 1995 to 20 December 1995 inclusive. 2. Mr Jan O. Karlsson and Mr Aunus Olavi Salmi are hereby appointed members of the Court of Auditors for the period from 1 March 1995 to 9 February 2000 inclusive. Done at Brussels, 20 February 1995. For the Council The President E. ALPHANDÃ RY (1) Opinions derivered on 17 February 1995 (not yet published in the Official Journal).